Citation Nr: 1233528	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-46 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 1996 for an award of service connection for a left knee disability. 

2.  Entitlement to an increased rating in excess of 10 percent for status-post partial medial meniscectomy with anterior cruciate ligament (ACL) reconstruction of the right knee. 

3.  Entitlement to an increased rating in excess of 30 percent for degenerative arthritis of the right knee. 

4.  Entitlement to an increased rating in excess of 10 percent for a left knee disability. 

5.  Entitlement to an initial increased rating in excess of 10 percent for a low back disability. 

6.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected bilateral knee and low back disabilities. 
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1984 to March 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO continued 20 and 10 percent disability ratings assigned to the service-connected postoperative residuals, medial meniscectomy and anterior cruciate ligament reconstruction of the right knee and degenerative arthritis of the right knee, respectively; continued a 10 percent disability rating for status post partial medical meniscectomy of the left knee; awarded service connection for a low back disability and assigned an initial evaluation of 10 percent, effective January 20, 2006; and, denied service connection for bilateral plantar fasciitis, to include as secondary to the service-connected right and left knee disabilities.  The Veteran appealed this rating action to the RO.  The Veteran also appealed for an effective date earlier than January 30, 1996 for the award of service connection for degenerative arthritis of the left knee.  The RO subsequently processed the earlier effective date issue in addition to the above-cited increased and initial rating claims and claim for service connection for bilateral plantar fasciitis, to include on a secondary basis.  

By an October 2009 rating action, the RO assigned a 30 percent disability rating to the service-connected degenerative arthritis of the right knee and 10 percent rating to the service-connected status-post medial meniscectomy with ACL reconstruction of the right knee; a total combined 40 percent disability rating was assigned to the right knee.  In view of these actions, the increased rating issues with respect to the right knee have been framed as those listed on the title page.  

In April 2012, the Veteran testified before the undersigned at the Chicago, Illinois RO.  A copy of the hearing transcript has been associated with the claims files.  

In July 2012, the Board received additional evidence from the Veteran in support of his earlier effective date claim (i.e., VA examination report, dated in June 1988), along with a waiver of RO consideration.  Because the Veteran waived initial RO consideration of this evidence, a remand is not necessary.  38 U.S.C.A. § 20.1304 (2011).  However, and as will be discussed below, a remand on the increased, initial and service connection issues is necessary prior to further appellate review of these claims. 

During the April 2012 hearing, the Veteran testified that his service-connected bilateral knee disabilities had prevented him from finding and obtaining substantially gainful employment.  ((Transcript (T.) at page (pg.) 15)).  The Board finds that this statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 
A review of the record reflects that the issues of entitlement to service connection for headaches and arthritis of the cervical spine have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action. 

The issues of entitlement to an increased rating in excess of 10 percent for status-post partial medial meniscectomy with anterior cruciate ligament reconstruction of the right knee; entitlement to an increased rating in excess of 30 percent for degenerative arthritis of the right knee; entitlement to an increased rating in excess of 10 percent for left knee disability; entitlement to an initial increased rating in excess of 10 percent for low back disability; entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected bilateral knee and low back disabilities; and, entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By March and November 1991 rating actions, the RO, in part, denied service connection for a left knee disability.  

2.  By March and November 1991 letters, the Veteran was informed of the RO's actions to deny his claim for service connection for a left knee disability, which included notice of his procedural and appellate rights.  He did not appeal either one of the above-cited rating actions; thus, the March and November 1991 rating actions became final. 

3.  By a July 1999 rating action, the RO, in part, granted service connection for degenerative arthritis of the left knee; an initial 10 percent disability rating was assigned, effective January 30, 1996---the date VA received his petition to reopen his previously denied claim for service connection for a left knee disability.   

4.  In September 1999, the RO received the Veteran's notice of disagreement with the effective date of January 30, 1996 to the award of service connection for degenerative arthritis of the left knee. 

5.  By a June 2000 rating action, the RO, in part, determined that it had not committed clear and unmistakable error (CUE) in its assignment of an effective date of January 30, 1996 for the award of service connection for degenerative arthritis of the left knee.  

6.  By a July 2000 letter, the Veteran was informed of the RO's June 2000 rating action, which included notice of his procedural and appellate rights.  He did not appeal the RO's June 2000 rating action; thus, it became final. 

7.  In January 2005, the RO received the Veteran's claim for an effective date earlier than January 30, 1996 for the award of service connection for degenerative arthritis of the left knee. 


CONCLUSION OF LAW

The claim for an effective date earlier than January 30, 1996 for the grant of service connection for degenerative arthritis of the left knee is not authorized by law because the June 2000 rating decision, wherein the RO determined that it had not committed CUE in its assignment of an effective date of January 30, 1996 for the award of service connection for degenerative arthritis of the left knee in a July 1999 rating action, is legally insufficient.  38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.300, 20.302 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107, are not applicable to the instant appeal as it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II. Analysis-Effective Date Claim

The Veteran claims an effective date earlier than January 30, 1996 for the award of service connection for a left knee disability.  He maintains that the proper effective date for the award of service connection for a left knee disability is March 26, 1988, the day after he was discharged from military service. 

Generally, the effective date of an award based on an original claim, or a claim reopened after final disallowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(a). 

If a rating decision is not timely appealed, it becomes final based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE. Where the evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id. at 313-14.  Therefore, in order for the Veteran's claim to succeed, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a failure of the duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 258 F.3d 1311   (Fed. Cir. 2001). 

Only a request for revision premised on CUE could result in the assignment of an effective date earlier than that assigned by a final decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In March and November 1991 rating actions, the RO, in part, denied service connection for a left knee disability.  By March and November 1991 letters, the Veteran was informed of the RO's actions to deny his claim for service connection for a left knee disability, which included notice of his procedural and appellate rights.  He did not appeal either one of the above-cited rating actions; thus, the March and November 1991 rating actions became final.  By a July 1999 rating action, the RO, in part, granted service connection for degenerative arthritis of the left knee; an initial 10 percent disability rating was assigned, effective January 30, 1996---the date VA received VA Form 21-4138, Statement in Support of Claim, the Veteran's petition to reopen his previously denied claim for service connection for a left knee disability.   In September 1999, the RO received the Veteran's notice of disagreement with the effective date of January 30, 1996 to the award of service connection for degenerative arthritis of the left knee.  By a June 2000 rating action, the RO, in part, determined that it had not committed CUE in its assignment of an effective date of January 30, 1996 for the award of service connection for degenerative arthritis of the left knee.  (See June 2000 rating action).  By a July 2000 letter, the Veteran was informed of the RO's June 2000 rating action.  He did not appeal the RO's June 2000 rating action; thus, it became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.300, 20.302; Rudd at 296, (2006).  In January 2005, the RO received the Veteran's claim for an effective date earlier than January 30, 1996 for the award of service connection for degenerative arthritis of the left knee. 
Where a rating decision that granted an effective date for service connection becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  There is no freestanding earlier effective date claim which can be raised at any time after the decision assigning the effective date has become final.  Id. 

The Veteran did not file a timely notice of disagreement within one year of the June 2000 rating decision, wherein the RO determined that it had not committed CUE in assigning an effective date of January 30, 1996 for the award of service connection for degenerative arthritis of the left knee in a July 1999 rating action.  Thus, the June 2000 rating decision became final.  Id.  The Veteran has effectively attempted to raise an impermissible freestanding claim for an earlier effective date.  Consequently, the claim must be denied because it lacks legal merit. 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002). 


ORDER

An effective date prior to January 30, 1996 for the award of service connection for degenerative arthritis of the left knee is denied. 




REMAND

The Board finds that it must remand the initial and increased rating, service connection, and TDIU claims on appeal for additional substantive development.  Specifically, to obtain outstanding VA treatment and Social Security Administration (SSA) records; schedule the Veteran for VA examinations to determine the current severity of his service-connected right and left knee and low back disabilities and etiology of his bilateral plantar fasciitis; to provide him with appropriate notice in accordance with the Veterans Claims Assistant Act (VCAA) regarding his claim for entitlement to TDIU; and, provide him with a VA examination to determine the effect of his service-connected disabilities (i.e., right and left knee and low back disabilities, and, if applicable, bilateral plantar fasciitis that is determined to be of service origin subject to the development of this remand) on his employability.  Thus, consideration of the above-cited claims will be deferred and remanded to the RO for actions as described in the directives outlined in the indented paragraphs below. 

(i) VA and SSA records

During the April 2012 hearing, the Veteran testified that the only medical treatment that he currently received for his right and left knees, low back and bilateral plantar fasciitis was at the Danville, Illinois and Indianapolis, Indiana VA Medical Centers (VAMCs) (T. at pg. 14).  Recent treatment records of treatment must be requested and associated with the claim files.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  As these records might contain relevant findings as to the current severity of the Veteran's right and left knee and low back disabilities and etiology of his bilateral plantar fasciitis, they must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; although, it is unclear if he is in receipt of such benefits for his service-reconnected right and left knee and low back disabilities.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant medical records or SSA disability records must be sought).  Nevertheless, appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the RO/AMC should attempt to obtain the Veteran's SSA records and associate them with the claims files. 

(ii) VA examinations

Right and Left Knee and Low Back disabilities. 

VA last examined the Veteran's knees and low back in February 2009.  (See February 2009 VA orthopedic and spine examination reports).  During his April 2012 hearing before the undersigned, the Veteran testified that his right and left knee and low back disabilities had increased in severity since VA had previously examined him in February 2009.  (T at pages (pgs.) 5, 17)).  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, prior to further appellate review of the increased evaluation claims on appeal, the Board finds that additional orthopedic, spine and neurological (spine only) examinations are necessary to determine the current severity of the service-connected right and left knees and low back disabilities. 

Bilateral Plantar Fasciitis

The Veteran seeks service connection for bilateral plantar fasciitis.  He claims that his bilateral plantar fasciitis is secondary to his service-connected bilateral knee and low back disabilities.  (T. at pg. 7). 

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2011) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2011). 

Here, the RO addressed direct and secondary service connection in an October 2009 statement of the case.  (See October 2009 Statement of the Case, pg. 26). 

The record contains opinions that are supportive of and against the claim for service connection for bilateral plantar fasciitis on a secondary basis.  Specifically, an August 2003 VA podiatry student entered an assessment that the Veteran's plantar fasciitis was "probably secondary related to excessive absorption of ground reactive forces by plantar fascial ligament instead of by the weakened knees B/L." A February 2006 VA treatment report contains a VA nurse practitioner (NP)'s statement that the Veteran had increasing bilateral foot and low back pain, which "seems likely to be related to his bilateral knee problems."  Finally, after a review of the Veteran's feet and the above-cited August 2003 VA podiatry student's opinion, a VA physician's assistant (PA) opined in June 2006 that there was no correlation of objective evidence that the Veteran's bilateral plantar fasciitis was related to his bilateral knee condition.  The VA PA indicated that his opinion was supported by the VA podiatry student's August 2003 opinion.  (See June 2006 VA feet examination report). 

The above-cited August 2003 and February 2006 opinions are equivocal and speculative and all of the above-cited VA opinions essentially discussed whether or not the Veteran's bilateral plantar fasciitis was causally related to the service-connected bilateral knee disabilities.  The VA clinicians did not, however, provide a medical opinion as to whether or not the Veteran's service-connected bilateral plantar fasciitis had been aggravated by (i.e., permanently worsened) by his service-connected bilateral knee and/or low back disabilities.  Thus, a remand is necessary to afford the Veteran a VA podiatry examination with an opinion that addresses the aggravation component of the claim for service connection for bilateral plantar fasciitis, to include as secondary to the service-connected bilateral knee and low back disabilities.  




(iii) TDIU Claim

VCAA Notice

The Veteran has not been provided with a proper duty-to-assist notice letter for his claim of entitlement to TDIU.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

TDIU examination

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  As noted in the Introduction, during an April 2012 hearing before the undersigned, the Veteran testified that his service-connected bilateral knee and low back disabilities had hindered or prevented him from obtaining substantially gainful employment.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected bilateral knee and low back disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain and associate with the claims files copies of all treatment records of the Veteran for his right and left knees and low back from the VAMCs in Danville, Illinois and Indianapolis, Indiana, dated from 2004 to the present.  In addition, all treatment records pertaining to the Veteran's feet from the above-cited VAMCs, dated from 1988 to the present, should also be secured and associated with the claims files.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims files.  The Veteran must also be provided with an opportunity to submit such reports. 
   
2.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable,  a notation to that effect should be made in the claims files.

3.  After any additional VA treatment records have been received pursuant to directives 1 and 2, arrange for the Veteran to undergo VA orthopedic and neurological examination(s) (spine only), by appropriate examiner(s) to determine the current severity of the Veteran's right and left knee and low back disabilities.  The claims files, to include a copy of this must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, such as x-rays, magnetic resonance imaging scans and electromyography and nerve conduction studies, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report(s)), and all clinical findings should be reported in detail. 

If the examiner(s) finds that any such testing is not required to fully evaluate the current extent of the service-connected right and left knee and low back disabilities, this must be clearly stated and fully explained. 

The examiner(s) should elicit from the Veteran and record a complete clinical history, to include timely information about his employment status. 
In order to facilitate the rating of the service-connected right and left knee and low back disabilities in terms of the applicable criteria, the examiner(s) must report on the following detailed clinical findings: 

(ii) With regard to the low back disability, the examiner(s) should opine to the following: 
   
(a) Is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees? 
   
(b) Is there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis? 
   
(c) Is there forward flexion of the thoracolumbar spine 30 degrees or less; or is there favorable ankylosis of the entire thoracolumbar spine? 
   
(d) Is there unfavorable ankylosis of the entire thoracolumbar spine? 
   
   (e) Is there unfavorable ankylosis of the entire spine? 
   
(f) Are there any incapacitating episodes?  If so, what is the total duration? 
   
(g) Is there functional loss due to pain, weakness, excess fatigability, or incoordination? 
   
The neurologist must comment on the presence any neurological impairment as result of the service-connected low back disability.  In other words, whether the Veteran has any separately ratable neurological residual, such as neuropathy (in addition to musculoskeletal residuals) as a manifestation of the service-connected low back disability.  If there is separate neurological impairment as a result of the service-connected low back disability, the neurologist should provide an assessment as to whether any nerve impairment is best characterized as resulting in "mild," "moderate," "moderately severe," or "severe" incomplete paralysis; or "complete" paralysis. 
   
With regard to the right and left knee disabilities, the orthopedic examiner should opine to the following: 
   
(a) What are the ranges of motion of the right and left knees?  The examiner should conduct range of motion testing expressed in degrees and note if, accompanied by pain;

(b) Is there functional loss due to pain, weakness, excess fatigability, or incoordination of the right and/or left knee?  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiners should express any such additional functional loss in terms of additional degrees of limited motion of the right and/or left knee;  

(c) Is there impairment of the tibia and fibula characterized by malunion with "moderate" or "marked" right and/or left knee? 
   
(d) Is there dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the right and/or left knee joint? 
   
(e) Is there ankylosis of the right and/or left knee? If so, is it favorable or unfavorable? 
   
(f) Is there slight, moderate, or severe recurrent subluxation or lateral instability of the right and/or left knee? 

The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

4.  Schedule the Veteran for an examination by an appropriate specialist in order to ascertain the nature and likely etiology of his bilateral plantar fasciitis.  The claims folders should be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable his bilateral plantar fasciitis.  

The examiner should provide opinions with respect to the following questions: 

(i) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral plantar fasciitis is etiologically related to, or had its onset during, his period of active military service?

(ii) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral plantar fasciitis has been aggravated by (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right and left knee disabilities and/or low back disabilities. 

In formulating the foregoing opinions, the VA examiner is requested to review the other medical opinions of record.  Specifically, an August 2003 VA podiatry student's assessment that the Veteran's plantar fasciitis was "probably secondary related to excessive absorption of ground reactive forces by plantar fascial ligament instead of by the weakened knees B/L;" February 2006 VA treatment report, containing a VA NP's statement that the Veteran had increasing bilateral foot and low back pain, which "seems likely to be related to his bilateral knee problems;" and, June 2006 VA PA's opinion that there was no correlation of objective evidence that the Veteran's bilateral plantar fasciitis was related to his bilateral knee condition.  

If the examiner cannot provide his or her requested opinion without resort to speculation, he or she should state why that is the case and what evidence, if any, is necessary to provide it.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Provide appropriate VCAA notice to the Veteran regarding his claim for entitlement to TDIU.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(a), (e) (2011).

6.  After completing the above actions, provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected disabilities (right and left knee disabilities and low back disabilities, and, if applicable, bilateral plantar fasciitis that is determined to be of service origin subject to the development of this remand) on his employability.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken. The VA examiner should also consider the fact that the Veteran is in receipt of SSA disability benefits. The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Id. 

7.  The RO must notify the Veteran that it is his responsibility to report for the above-scheduled examinations and to cooperate in the development of his increased, initial and service connection claims on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the increased rating claim and rating the initial evaluation and service connection claims on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable. 
   
8.  Readjudicate the claims on appeal.  Readjudication of the increased and initial rating claims should include consideration of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App 119 (1999), respectively.  

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since an October 2009 Statement of the Case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


